Citation Nr: 1537439	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a skin condition of the feet, and if so, whether service connection is warranted.

2. Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a compensable rating for bilateral hearing loss.

5. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.


7. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D. C. 


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, July 2010, June 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego and Los Angeles, California and Huntington, West Virginia.

A hearing was held in March 2015 by means of video conferencing equipment with the appellant in Los Angeles, California before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the issuance of the statements of the case, the Veteran submitted new evidence accompanied by a waiver of initial RO review.  Therefore, the Board may proceed to adjudicate his claims.  38 C.F.R. § 20.1304 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and entitlement to increased ratings for PTSD, bilateral hearing loss, and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for an increased rating for tinnitus was requested.

2. The RO denied service connection for a skin condition of the feet in October 2009; the Veteran did not appeal and the decision became final.

3. Since October 2009, the Veteran has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition of the feet.

4. Resolving all reasonable doubt in his favor, the Veteran's skin condition of the feet likely had onset during and has continued intermittently since service.

 
CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal seeking entitlement an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The October 2009 rating decision that denied service connection for a skin condition of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
4. The criteria for service connection for a skin condition of the feet have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In written correspondence dated in April 2015, the Veteran withdrew the appeal for entitlement an increased rating for tinnitus.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claims and this claim is dismissed.

II. New and Material Evidence, Service Connection

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board observes that the Veteran was initially denied service connection for a skin condition of the feet in March 1971 because treatment records did not show a skin condition of the feet during service.  The Veteran did not appeal that decision or submit new evidence within one year of that decision; therefore, the March 1971 rating decision became final.  The Veteran filed a new claim for service connection for a skin condition of the feet in March 2009.  The RO did not treat this matter as a new and material evidence claim and denied the claim in October 2009 based the lack of a current diagnosis.  The Veteran did not submit a notice of disagreement or new evidence within one year of the decision; therefore, the October 2009 rating decision became final.  The next correspondence regarding the skin condition of the feet was received in July 2012.

Subsequent to the October 2009 rating decision, VA treatment records were obtained.  A record dated November 2011 shows a diagnosis of mild onychomycosis of the feet.  The Veteran also submitted a private treatment record from Dr. A.G. dated May 2015 showing treatment and diagnosis of a skin condition of the feet.  During his testimony before the Board, he stated that his current skin condition showed the same symptoms as the skin condition that was treated during service and as identified in a VA examination dated September 1970.  Further, the Veteran's former wife provided testimony indicating that she saw his skin condition of the feet within hours of his return from Vietnam and that the condition has persisted subsequent to service.  Consequently, the Board finds that the Veteran has provided new and material evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition of the feet.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran claims he was treated during service for a skin condition of the feet, often referred to as jungle rot.  During his hearing before the Board, he testified that during service he worked in the jungle building bridges while stationed in Vietnam.  He indicated that he was engaged in combat in a support role.  See Board Transcript at 19, 22.  He stated that he was not able to go to sick call for his feet but consulted a medic, who occasionally provided foot powder and told him to change his socks.  Id. at 20.  He said the medic did not document anything but per the medic's advice, he changed his socks approximately four times per day.  Id. at 21.  He testified that he had the skin condition during and intermittently since service.  He stated that he self-treated the condition with home remedies.  Id. at 26-27.

The Veteran's former spouse testified that she saw the Veteran within hours after he returned from Vietnam.  She indicated that his feet were "horrible" and at the time, she thought his toes would rot off.  Id. at 28.  She reported that his feet had been in the same condition for most of their marriage.  Id.

Since the Veteran's condition of the feet involves the skin, which can be readily observed by laypersons, the Board finds that the Veteran and his former spouse are competent to report and describe the skin condition that manifested during service and persisted intermittently since service.  

The Board also finds their testimony credible.  Personnel records indicate that the Veteran's military occupational specialty was engineer equipment repairman and that he was assigned to the 153 HQ, 39th Engineer Battalion while serving in Vietnam.  The Veteran's provided documentation showing that this Battalion was a combat unit that worked on transportation routes.  The Board finds it consistent with service that he sought treatment for his feet but that due to the conditions of his service and duty station, his consultations with a medic were not documented.

Also favoring a finding of credibility is the fact that the Veteran filed a claim for service connection for a skin condition of the feet in August 1970, approximately two months after separation from service.  A VA examination was conducted in September 1970 and soft corns and intertriginous tinea in the 4th interdigital spaces were diagnosed.  Notably, medical records show a current diagnosis of tinea pedis, interspace infection of both feet, and painful onychomycosis.

Based on a review of the evidence, the Board finds that the Veteran has a current skin condition of the feet and that he likely had the same skin condition during and intermittently since service.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for a skin condition of the feet is warranted.  The appeal is granted.



ORDER

The appeal for entitlement to an increased rating for tinnitus is dismissed.

New and material evidence having been received, the claim for service connection for a skin condition of the feet is reopened.

Service connection for a skin condition of the feet is granted.


REMAND

Reasons for Remand: To obtain outstanding treatment records and schedule VA examinations.

The Veteran seeks service connection for hypertension, to include as due to his service-connected diabetes mellitus, type II.  A VA examination was provided in July 2010.  The examiner opined that the Veteran's diabetes mellitus, type II did not aggravate his hypertension; however, the opinion was not supported with rationale.  Further, the examiner did not opine whether the diabetes mellitus, type II caused the Veteran's hypertension.  Consequently, the Board finds that the July 2010 VA examination report is not adequate for rating purposes.  On remand, opinions with supporting rationale must be obtained addressing whether the Veteran's diabetes mellitus, type II caused or aggravated the Veteran's hypertension.

Regarding the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD, the Board observes that a summary of the Veteran's treatment at the Vet Center has been provided; however, the actual treatment records from the Vet Center have not been obtained for review.  Accordingly, a remand is required to obtain Vet Center records for review.

Finally, the Veteran seeks initial ratings in excess of 10 percent for peripheral neuropathy of each upper and lower extremity and a compensable rating for his bilateral hearing loss.  In his July 2012 substantive appeal, VA Form 9, the Veteran indicated that his conditions had worsened since his June 2010 VA examination.  During his hearing before the Board, the Veteran again reported that his peripheral neuropathy and hearing loss had worsened since his prior VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, and with consideration that the available examination reports are five years old, the Veteran should be scheduled for VA examination to determine the current nature and severity of his peripheral neuropathy and bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the claims file.  Attempts must be made to obtain treatment records from the VA Vet Center.

2. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of the claims file in the examination report.  All testing deemed necessary must be completed.

After a review of the claims file and examination of the Veteran, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is causally related to service.

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to his diabetes mellitus, type II.

Finally, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated, or worsened beyond the normal progression of the disease, by his diabetes mellitus, type II.

The examiner must address lay statements from the Veteran and provide a full rationale for each opinion provided.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral hearing loss.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of the claims file in the examination report.  All testing deemed necessary must be provided and all symptoms documented in detail.

4. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected peripheral neuropathy of the upper and lower extremities.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of the claims file in the examination report.  All testing deemed necessary by the examiner, to potentially include EMG testing, should be performed, and all findings should be reported in detail.  If EMG testing is not necessary, the examiner must explain why the tests are not needed.

Based on a review of the file, reports from the Veteran, and physical examination, the examiner should indicate whether the Veteran has neuritis, neuralgia or paralysis of any nerve affecting the upper or lower extremities.  Each extremity must be addressed.

***The examiner must state an opinion as to whether the neurological involvement is best classified as "mild," "moderate," "moderately severe," or "severe".  To aid in adjudication, it would be helpful if the examiner described what symptom(s) he/she would consider to be demonstrative of each level of severity (e.g. sensory only without objective manifestation = mild; muscle atrophy with decreased strength = severe).***

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


